THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The State, Respondent,

   v.

   Antonio Scott, Petitioner.

   Appellate Case No. 2014-001124



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from Jasper County 

            Carmen T. Mullen, Circuit Court Judge 



                     Opinion No. 27571 

        Heard June 3, 2015 – Filed September 9, 2015 



                         AFFIRMED


   Appellate Defender Benjamin John Tripp, of Columbia,
   for Petitioner.

   Attorney General Alan Wilson, Chief Deputy Attorney
   General John W. McIntosh, Senior Assistant Deputy
   Attorney General Donald J. Zelenka, and Assistant
   Attorney General Anthony Mabry, all of Columbia, and
   Solicitor Isaac McDuffie Stone, III, of Bluffton, for
   Respondent.
CHIEF JUSTICE TOAL: Petitioner Antonio Scott was convicted of murder. On
appeal, Scott argues that the court of appeals erred in finding that the evidence did
not support a jury instruction on involuntary manslaughter, and thus, in upholding
the trial court's failure to charge involuntary manslaughter. State v. Scott, 408 S.C.
21, 757 S.E.2d 533 (Ct. App. 2014). We affirm.

                        FACTS/PROCEDURAL BACKGROUND
       On March 19, 2011, Cynthia Nelson called the police and reported that Scott
tried to break into her apartment. Scott was allegedly resentful of Cynthia's
disapproval of Scott's relationship with her daughter, Akera. Scott departed
Cynthia's apartment before the police arrived.

       The following day, Scott attended a wake for his cousin in Ridgeland, South
Carolina. At the wake, Scott told several people that he used a knife to threaten
Cynthia's life the previous night. Scott stated that he was going to kill Cynthia the
next time he saw her.

       Later that day, Akera and Cynthia arrived at Scott's sister's apartment in
Ridgeland to drop off Akera and Scott's child. Akera took the child into the
apartment while Cynthia waited outside. When Akera walked inside, Scott stood
with a knife in his hand and asked her, "Is this how you wanna [sic] do things?"
and "You gonna [sic] let your mom come between us?" A short time later, Cynthia
walked in and told Scott, "I'm tired of you beating on my daughter."1 Cynthia and
Scott then engaged in a physical altercation, during which Cynthia was stabbed in
the neck.

      Scott's sister called 911, and Scott initially attempted to apply pressure to
Cynthia's wound. However, Scott fled when the police arrived, and the officers
were unsuccessful in their attempts to locate Scott in the apartment complex.
Cynthia later died from the wound.

       Eventually, Scott contacted a detective in the Ridgeland Police Department
and surrendered himself. Investigator Daniel Litchfield interviewed Scott at the
police station. Scott told Investigator Litchfield that he engaged in a verbal
altercation with Cynthia, during which Cynthia pulled "something shiny and silver
out of her pocket" and stepped towards Scott. Scott stated that he then executed a

1
 At the time of the altercation, Scott was on probation for criminal domestic
violence, second offense, and Akera was the victim.
"martial arts move, pushing her elbow up, [and] causing her to stab herself in the
throat." Investigator Litchfield interviewed several other people in connection with
the case and was not able to locate anyone who could corroborate Scott's story.2

       Scott was indicted and tried for murder. At trial, Scott did not testify and
rested without presenting any evidence. After excusing the jury, the trial judge
indicated that she would instruct the jury on murder, voluntary manslaughter, and
self-defense. However, the trial judge denied Scott's request to charge involuntary
manslaughter.

       Scott's counsel candidly admitted that he desired the involuntary
manslaughter charge so as to avoid a compromise verdict of voluntary
manslaughter. At no point during the charge conference did Scott's counsel ever
specifically articulate what evidence supported an involuntary manslaughter
charge, instead reiterating his fears of a compromise verdict.

       After closing arguments, the trial court charged the jury on the law. The
jury deliberated for a short time and found Scott guilty of murder. During
sentencing, the State informed the trial court that Scott had a very extensive
criminal history and was on probation for criminal domestic violence. The trial
court noted Scott's history of violent crime and sentenced him to thirty years'
imprisonment.

      Scott appealed, contending that the trial court erred by failing to charge
involuntary manslaughter. The court of appeals affirmed, Scott, 408 S.C. at 27,
757 S.E.2d at 536, and we granted Scott's petition for a writ of certiorari to review
the court of appeals' decision.

                               STANDARD OF REVIEW
      "In criminal cases, this Court sits to review errors of law only and is bound
by factual findings of the trial court unless an abuse of discretion is shown." State
v. Laney, 367 S.C. 639, 643, 627 S.E.2d 726, 729 (2006) (citing State v. Wilson,
345 S.C. 1, 5, 545 S.E.2d 827, 829 (2001)). "An abuse of discretion occurs when

2
 The closest any eyewitness came to corroborating Scott's story was Scott's sister.
She testified that she was present when the altercation occurred, and did not see a
knife before or after the struggle. Rather, she stated that she saw Scott strike
Cynthia, saw Cynthia fall to the couch, and saw blood pouring down the front of
Cynthia's body. Scott's sister did not describe Scott making a martial arts move.
the conclusions of the trial court either lack evidentiary support or are controlled
by an error of law." Id. at 643–44, 627 S.E.2d at 729 (citing State v. McDonald,
343 S.C. 319, 325, 540 S.E.2d 464, 467 (2000)). "The refusal to grant a requested
jury charge that states a sound principle of law applicable to the case at hand is an
error of law." State v. Pittman, 373 S.C. 527, 570, 647 S.E.2d 144, 167 (2007)
(citing Clark v. Cantrell, 339 S.C. 369, 390, 529 S.E.2d 528, 539 (2000)).

                                      ANALYSIS
      Scott contends the court of appeals erred in determining there was no
evidence to support a charge of involuntary manslaughter. We disagree.

        "'The law to be charged to the jury is determined by the evidence presented
at trial.'" State v. Sams, 410 S.C. 303, 308, 764 S.E.2d 511, 513 (2014) (quoting
State v. Hill, 315 S.C. 260, 262, 433 S.E.2d 848, 849 (1993)). "The trial court is
required to charge a jury on a lesser-included offense if there is evidence from
which it could be inferred that the defendant committed the lesser, rather than the
greater, offense." Id. (citations omitted). In determining whether the evidence
requires a charge on a lesser-included offense, courts view the facts in the light
most favorable to the defendant. Id. (citing State v. Cole, 338 S.C. 97, 101, 525
S.E.2d 511, 512–13 (2000)).

       Involuntary manslaughter is a lesser-included offense of murder, and "is
defined as the unintentional killing of another without malice while engaged in
either (1) the commission of some unlawful act not amounting to a felony and not
naturally tending to cause death or great bodily harm, or (2) the doing of a lawful
act with a reckless disregard for the safety of others." Id. at 309, 764 S.E.2d at 514
(citation omitted). Involuntary manslaughter requires a showing of criminal
negligence, which "is defined as the reckless disregard of the safety of others."
S.C. Code Ann. § 16-3-60 (2003). "'Recklessness is a state of mind in which the
actor is aware of his or her conduct, yet consciously disregards a risk which his or
her conduct is creating.'" State v. Brayboy, 387 S.C. 174, 180, 691 S.E.2d 482, 485
(Ct. App. 2010) (quoting Pittman, 373 S.C. at 571, 647 S.E.2d at 167).

       Here, Scott asserts that his conduct falls under the second definition of
involuntary manslaughter, claiming the evidence demonstrates that he
unintentionally killed Cynthia while executing a martial arts move, and therefore
that he must have recklessly disregarded the safety of others. However, the only
evidence presented at trial that supports Scott's version of the facts is Investigator
Litchfield's testimony that Scott told him Cynthia charged at him with a "shiny []
silver" object, at which point he executed a "martial arts move, pushing her elbow
up, [and] causing her to stab herself in the throat." Scott did not testify, nor did he
offer any evidence that he was criminally negligent in executing the martial arts
move. To the contrary, Investigator Litchfield testified that Scott's father had a
black belt in martial arts, and that he trained Scott. Thus, the only testimony
regarding Scott's martial arts background suggests that his actions were anything
but reckless, and that he intentionally caused Cynthia's death.

       We acknowledge that under Scott's version of the facts, the evidence
supported a self-defense instruction, which he received. However, on appeal, Scott
attempts to argue that he was also entitled to an involuntary manslaughter
instruction because the jury could have inferred that he acted recklessly in self-
defense.3 We recently rejected this argument in State v. Sams, wherein the
defendant "argue[d] that he acted lawfully in self-defense, but that he perhaps acted
excessively and recklessly in doing so." 410 S.C. at 314, 764 S.E.2d at 517. We
found that argument "tantamount to imperfect self-defense," which is a doctrine
that "South Carolina has not expressly adopted." Id. at 315, 764 S.E.2d at 517
(citations omitted). Moreover, we noted that "even if this Court were to accept the
doctrine of imperfect self-defense, it is of no consequence to [the defendant's]
proceeding as it would, at most, entitle him to an instruction on voluntary
manslaughter, which he already received."4 Id. at 316, 764 S.E.2d at 517 (citations
omitted).

       Simply put, Scott has not presented any evidence that he acted with reckless
disregard for the safety of others. As the trial court noted, if the jury accepted
Scott's version of the facts as true, he would be entitled to acquittal because the
killing would have been justified. See Robinson v. State, 308 S.C. 74, 79, 417
S.E.2d 88, 91 (1992) ("Self-defense is a complete defense; if established, a jury
must find that the defendant is not guilty." (citing State v. Davis, 282 S.C. 45, 46,
317 S.E.2d 452, 453 (1984) (per curiam))). Thus, we hold that the evidence did
not warrant an involuntary manslaughter charge. See State v. Smith, 315 S.C. 547,
549, 446 S.E.2d 411, 413–14 (1994) ("The trial court may and should refuse to
charge on a lesser-included offense where there is no evidence that the defendant

3
 See State v. Light, 378 S.C. 641, 650, 664 S.E.2d 465, 470 (2008) ("[A] self-
defense charge and an involuntary manslaughter charge are not mutually exclusive,
as long as there is any evidence to support both charges." (citations omitted)).
4
    Scott also received a jury instruction on voluntary manslaughter.
committed the lesser rather than the greater offense." (citation omitted)).

                                    CONCLUSION
      For the foregoing reasons, we affirm the court of appeals' decision.

AFFIRMED.

BEATTY, HEARN, JJ., and Acting Justice Alison Renee Lee, concur.
PLEICONES, J., dissenting in a separate opinion.
JUSTICE PLEICONES: I respectfully dissent and would reverse the decision of
the Court of Appeals because I find, viewing the evidence in the light most
favorable to petitioner, that there is "evidence from which it could be inferred that
[he] committed" involuntary manslaughter. State v. Sams, 410 S.C. 303, 308, 764
S.E.2d 511, 513 (2014). Unlike the majority, I would not require that a defendant
testify or present evidence that he acted in a criminally negligent manner in order
to obtain such a charge but rather would review the evidence, including that
presented by the State, to determine whether a charge was warranted. Here, there
is evidence from which a jury could find that petitioner acted intentionally in
moving to deflect the perceived threat, but with reckless disregard of the possible
consequences. That petitioner is an experienced martial arts practitioner goes to
his intent when acting and to the skill with which he executed the move, not to his
reasoned consideration of the possibility that the consequence could be that the
victim would stab herself in the neck.

I would reverse the decision of the Court of Appeals and order a new trial.